Citation Nr: 1016491	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-28 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1964.  He has additional unverified periods of 
service with the Army Reserve.    

The Board notes that the Veteran only appealed the issue of 
entitlement to service connection for bilateral hearing loss 
in his September 2008 VA Form 9.  In an attached statement, 
he specifically noted that he did not wish to appeal a claim 
for entitlement to service connection for arthritis of the 
feet, which was adjudicated in a September 2008 statement of 
the case.  As such, the only issue before the Board is 
entitlement to service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record indicates that the Veteran is in 
receipt of benefits from the Social Security Administration.  
After a review of the claims file, the Board is unable to 
determine whether those benefits are disability related.  As 
the records in the possession of the SSA may be relevant to 
the Veteran's claim, they should be sought and associated 
with the claims file.  38 C.F.R. § 3.159(c)(2), (3) (2009); 
See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

The record also indicates that the Veteran has, on at least 
two occasions, requested that VA obtain relevant records from 
the Loyd Hearing Aid Corporation.  Most recently, in June 
2008, the RO requested a new VA Form 21-4142, which the 
Veteran duly submitted.  However, there is no indication that 
the RO requested these records.  On remand, the RO should 
attempt to obtain them.  

Further, on remand, the RO should verify the Veteran's dates 
of service in the Army Reserve, including periods of active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).  Any available medical records from the Army 
Reserve should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the Veteran's records regarding any SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  All 
attempts to obtain these records should be 
documented and associated with the claims 
file.    

2.  The RO should take appropriate steps 
to obtain medical records from Loyd 
Hearing Aid Corporation.  All attempts 
should be documented and associated with 
the claims file.  

3.  The RO should take appropriate steps 
to verify the Veteran's period of service 
in the Army Reserve, including dates of 
active duty for training and inactive duty 
training.  All attempts to obtain this 
information should be documented and 
associated with the claims file.   

4.  The RO should request the Veteran's 
Army Reserve medical records from the 
appropriate source.  All attempts to 
obtain these records should be documented 
and associated with the claims file.  

5.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


